Title: American Commissioners to Dorset, 28 October 1784
From: American Commissioners
To: Dorset, John Frederick Sackville, third Duke of



My Lord Duke
Passy near Paris Octr. 28. 1784.

The United States of America in Congress assembled judging that an intercourse between the subjects of his Britannic Majesty and the citizens of the said States founded on the principles of equality reciprocity and friendship may be of mutual advantage to both nations, on the 12th day of May last, issued their commission under the seal of the said States to the Subscribers as their Ministers plenipotentiary, giving to them or the majority of them full power and authority, for them the said States and in their name, to confer, treat and negotiate with the Ambassador, Minister or Commissioner of His said Britannic Majesty vested with full and sufficient powers of and concerning a Treaty of Amity and commerce, to make and receive propositions for such treaty and to conclude and sign the same, transmitting it to the said United States in Congress assembled for their final ratification.
Of the receipt of these powers and of our being ready to enter on the execution of them, we gave information to Mr. Hartley who had been appointed on the part of his Britannic Majesty to treat on the same subjects with the Ministers of the United States, and we received through him assurances from his Court “of their ready and friendly disposition to receive proposals from the United States for the forming such regulations as might tend to the mutual and reciprocal advantage of both countries.” The subsequent return of this Minister to London renders it proper for us to repeat to your Excellency these communications, to express to you the satisfaction with which we have received assurances of the friendly disposition of the Court of London, and to inform you that we shall be ready to make proposals on our part so soon as they shall be pleased to advise us of the person to whom they would chuse to have them  addressed. With great respect we have the honour to be Your Excellencys Most obedient & Most humble Servants,

  John Adams
  B. Franklin
  T. Jefferson

